DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/14/2022 in response to the previous Office Action 12/14/2021 have been fully considered but they are not persuasive. 
Regarding page 6, line 4, Applicant states that claims 1-10 are pending, with claims 5-7 withdrawn. This is incomplete. The Response to Election elected claims 1-4 and 8-9, therefore claims 5-7 and 10 are withdrawn.

Regarding amended claim 1, Applicant asserts that the U.S.C. 103 rejection over Tanaka, Masuda, and Enoki does not teach the entirety of the claim. Examiner points out that the amended limitation was not present in the previous action. Please see the detailed analysis in the rejection below, including a detailed discussion of the helical grooves, etc.

Regarding amended claim 1 further, Applicant argues that Tanaka fails to disclose the upper region for reasons not claimed (page 6, last para). In response to applicant's arguments against the reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Please see the detailed analysis of the limitation in the rejection below.

Regarding amended claim 1 further, Applicant argues that Enoki teaches that an upper level of the surface pattern is the boundary instead of lower than a boundary between the shoulder and body (page 7, para 2). In response to applicant's arguments against the reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Please see the detailed analysis of the limitation in the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004081834 issued to Tanaka (hereinafter “Tanaka”; where text in Figure reference relate to translation of foreign application) in view of JP 2748856 issued to Masuda (hereinafter “Masuda”).
Regarding claim 1, Tanaka teaches an aerosol can body (Fig 2, pressurized container body 2a) having a surface pattern (Fig 2, 7a) on a trunk portion (Fig 2, seamless cylindrical portion of 2a between the bottom curved top, that is formed before grip 7a), comprising; 
   A lower opening (Fig 2, opening at a location just before the bottom begins) to which a bottom lid (Fig 2, a bottom maintains pressurization, shown attached) is attached, and which is formed on one end of the seamless cylindrical trunk portion formed of a steel sheet ([0029] container main body 2a made of steel, is of sheet type indicated by Fig 1 cross section view of the wall, and the container is an aerosol container [0129]) 
   A domed shoulder portion (Fig 2, domed shoulder portion below 3) having an arcuate cross-section (domes have an arcuate cross section), that is formed on the other end of the trunk portion continuously ([0016] monoblock container body 2) from the trunk portion; and
   An opening curled portion (Fig 2, valve 3) that is diametrically smaller (Fig 2, diameter of 3 is smaller than opening at the bottom) than the lower opening and that is formed on a center (Fig 2, axial can body center) of a leading end (Fig 2, where the shoulder ends at 3) of the shoulder portion,
      Wherein the surface pattern is formed on the trunk portion between an upper end (Fig 2, an end at the bottom of the shoulder) of the shoulder portion side and a lower end (Fig 2, a lower end below the last grip 7a) of the lower opening side by embossing or debossing the trunk portion so as to deform (examiner chooses “or embossing”; Fig 2, 7a grip [0053] pattern is formed by embossing [0025] the entire or part of the container body) the trunk portion in a thickness direction ([0031] the container body (2a) is deformed by applying pressure to form irregularities) of the can body, 
   Wherein the surface pattern includes a plurality of ridges or grooves ([0031]-[0033] and Fig 2, 7a projections are grip irregularities formed circumferentially) aligned in a circumferential direction of the trunk portion and adjacent to each other (all items are adjacent to each other),
   Wherein an upper end level (Fig 2, the upper edge of top grip 7a) of the surface pattern is set lower than a boundary between (Fig 2, imaginary plane boundary between vertical body wall and shoulder) the trunk portion and the shoulder portion (Fig 2, cited upper end level is lower than cited boundary),
   Wherein the ridges or grooves extend from an end of the upper end level (Fig 2, projections 7a populate in extent from cited upper end level),
   Wherein an upper region (Fig 1, region of body 2a at top portion of top grip 7a, inherently has a Vicker’s hardness) that has a predetermined width in a height direction of the trunk portion includes the upper end level of the surface pattern ([0025] cited upper region and upper end level of the pattern is predetermined to be about the 3/4 from the top of the whole body), and

But does not explicitly teach that the grooves extend helically.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Tanaka Figures 1-5 before them, to change the extended shape of the grooves to encompass embodiments beyond the disclosed including extending helically, since it has been held that such a configuration is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. MPEP 2144.04 (IV-B). In re Dailey, 149 USPQ 47. Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed shape limitation.

But also lacks a specified range of Vickers hardness of the upper region.
Masuda, however, teaches a Vickers hardness of at least an upper region (Fig 2, a region around transition neck-in portion point P that extends into portions of both section 4 and 5) of the trunk portion is greater than 200Hv but less than 250Hv ([0030] neck-in portion Vickers hardness Y is a range of values within the applicant-disclosed range, including 240 Hv at point P [0026]). 

The purpose of defining a Vickers hardness is to significantly improve sealing property, corrosion resistance and flange crack resistance ([0008] last sentence). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper region of a pressurized vessel body of Tanaka with a specific range of Vickers hardness values as taught by Masuda in order to significantly improve sealing property, corrosion resistance and flange crack resistance which would advantageously naturally reduce number of failed pressure containers thereby reducing costs.  

Additionally and in the alternative, if an argument may be made that the prior art does not specifically teach an entirety of the claimed range, it would have been obvious to a person of ordinary skill in the art having the teachings of Tanaka and Masuda before them at the time the application was filed, to further modify the hardness range to cover an entirety of the claimed range of 200-250 Hv, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. sealing, corrosion/crack resistance qualities are influenced by the hardness characteristics – per Para 0008 of Masuda), discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A) In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 2, Tanaka further teaches a portion (Fig 2, a middle portion of 2a) of the trunk portion (Fig 2, 2a) below the upper region (Fig 2, region of body 2a at top portion of top grip 7a), 

but Tanaka as modified by Masuda above does not expressly disclose a hardness of the upper region that is work hardened to be harder than a portion of the trunk portion below the upper region, and Vickers hardness of the upper region greater than 200Hv but less than 250Hv. 
Masuda, however, teaches a hardness ([0033] The steel material used in the present invention, draw-ironed can, has [0034] the hardness of a steel material) of the upper region (Fig 2, a region around transition neck-in portion point P that extends into portions of both section 4 and 5) that is work hardened ([0034] work hardening) to be harder than a portion (portion at point Q) of a trunk portion ([0030] bottom contact portion) below the upper region, and Vickers hardness of the upper region greater than 200Hv but less than 250Hv ([0030] bottom contact portion is ground contact portion Q [0031] so that by formula X+Y < 430 [0030], Vickers Hardness X is at Q and Y is at P, where Y < 240 Hv therefore X < 190 Hv; thereby it is verified that the upper region near P is harder than a portion of the trunk near Q; and the upper region near P has a range of Vickers values that are within the applicant-disclosed range including 240 Hv). 

The purpose of varied hardness of material on the pressurized container body between an upper region and a lower trunk portion is to drastically improve sealing performance, lessen corrosiveness and have better flange cracking properties during can manufacturing ([0070] last sentence). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the different portions of the container body of Tanaka with different improved Vickers hardness as taught by Masuda in order to drastically improve sealing performance, lessen corrosiveness and have better flange cracking properties during can manufacturing.

Regarding claim 3, Tanaka/Masuda already includes the limitation that the Vickers hardness of the upper region is increased harder than Vickers hardness of the portion of the trunk portion below the upper region (see claim 2 rejection above for details regarding the harder upper region as compared to the hardness of the lower portion of the trunk, in the modified Tanaka/Masuda can), 

but Tanaka/Masuda does not expressly disclose a specified wall thickness at two different regions where the upper region is thicker than the lower trunk portion. 
Masuda, however, teaches a wall thickness (wall thickness tP, Fig 3) of the upper region thicker than 0.18 mm but thinner than 0.28 mm ([0028] tP between 100 to 130 micrometers, [0058] original blank steel sheet having "a thickness of 0.220 mm"; therefore falling within the applicant-disclosed range and would have been obvious to try), setting a wall thickness (wall thickness tS, Fig 3) of the portion of the trunk portion below the upper region thicker than 0.16 mm but thinner than 0.22 mm ([0028] tS reasonably continues through section 4 to Q at between 50 to 75 micrometers), 
   and the wall thickness of the upper region is set thicker ([0028] tP is thicker than tS) than the wall thickness of the portion of the trunk portion below the upper region. 

The purpose of thickening the upper region versus the lower trunk portion of the container body is to fully prevent detrimental flange cracking during neck-in processing ([0007] last sentence). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thicknesses of the upper region and lower portion of the trunk portion of Tanaka with specified wall thickness ranges as taught by Masuda in order to fully prevent detrimental flange cracking during neck-in processing.

Additionally and in the alternative, if an argument may be made that the prior art does not specifically teach an entirety of the claimed range, it would have been obvious to a person of ordinary skill in the art having the teachings of Tanaka and Masuda before them at the time the application was filed, to further modify the container wall thickness to be thicker in the upper region than the lower trunk portion, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. flange cracking during neck-in processing influenced by relative thickening – per Para 0007 of Masuda), discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A) In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Claims 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Masuda, in further view of JP H1085873 issued to Enoki (hereinafter “Enoki”).
Regarding claims 4, 8 and 9, (similar claim limitations of wording and scope, but each with different dependency) Tanaka further teaches the can body in which a bottom lid is attached to the lower opening, 

But Tanaka as modified above does not expressly disclose a specific range of buckling strength of the can body. 
Enoki, however, teaches a metal can with a buckling strength ([0005] last paragraph, “…the can buckling strength is about 190 kgf”; where 190 kgf is 1862N) of the can body greater than 1700N but less than 2500N. 

The purpose of a specific buckling strength is to advantageously ensure that buckling may only occur in very specific loading conditions so that buckling is prevented during necking molding but without unnecessarily increasing material usage (which would be the case if buckling resistance were to be increased unnecessarily, by imposing a can design featuring an excessive buckling strength accomplished through impractical wall thickness values) which would  be economically disadvantageous in becoming heavier to transport which increases transport costs, and create a disadvantageous sensation of heavier feel to the user ([0014] last two sentences). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the can body of Tanaka with a specific buckling strength range as taught by Masuda in order to severely benefit several facets of economical manufacture of the can body.

Additionally and in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the can body of Tanaka with an equivalent buckling strength range to applicant-disclosed 1700 N – 2500 N, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II-A) In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
US 0425099 – spheroid of spirally corrugated sheet metal (Fig 1)
US 2139143 – collapsible can body with twisted pattern (Fig 1)
US 3357593 – can body with helical/lattice corrugations (Fig 1)
US 4538439 – thin wall can body with helical bead ridgelines (Figs 6 and 8)
US 4872576 – can body with helical ridges for squashing guides (Fig 1)
US 5100017 – sheet metal can, polyhedron body for external pressure (Fig 2a)
US 6318583 – beaded aerosol container (Fig 9)
US 6510967 – ergonomic ribbed aerosol can (Fig 3)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731